SAYRE, J.
This court is of opinion that the defendant, on his cross-examination of the state’s witness Butler, was entitled to have an answer to his questions as to how much and in what way he had contributed to a fund raised for use in the prosecution of the pending charge against defendant, and that a denial of that right would have been reversible error. However, the court finds, upon petitioner’s statement of what occurred at the trial, that the witness denied making any contribution directly to the fund in question stating, in effect, that he had agreed to reimburse the municipality — which it seems was giving financial aid to the prosecution — to the extent of $25 for any sum it might spend on that account, and that this testimony went to the jury; in other words, that the petitioner (defendant) got the substance of all that he asked for, and hence that there was no reversible error. In respect to the other objections taken against the opinion and rulings of the Court of Appeals, this court thinks they do not require further treatment. We find no reversible error.
Certiorari denied.
Anderson, C. J., and McClellan and Gardner, JJ., concur.